NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-JUN-2021
                                            09:36 AM
                                            Dkt. 29 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                  IN THE INTEREST OF DA, A Minor.


        APPEAL FROM THE FAMILY COURT OF THE FIFTH CIRCUIT
                       (FC-S NO. 19-00014)


                      ORDER DISMISSING APPEAL
       (By: Ginoza, Chief Judge, Fujise and Hiraoka, JJ.)
           Upon review of the record, it appears that:
           (1) On or about January 23, 2020, self-represented
Father-Appellant NA (Father) mailed the notice of appeal to the
Hawai#i Supreme Court;
           (2) The appellate clerk received the notice of appeal
on January 27, 2020, and electronically filed it to create this
appeal on January 29, 2020;
           (3) On March 30, 2020, the circuit court clerk filed
the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before April 6, 2020, and April 29, 2020, respectively;
           (4) Father failed to file either document or timely
request an extension;
           (5) On May 21, 2020, the appellate clerk notified
Father that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on June 1, 2020, for appropriate action, which
could include dismissal of the appeal, under Hawai#i Rules of
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Appellate Procedure (HRAP) Rules 12.1(e) and 30, and Father could
request relief from default by motion;
           (6) On June 1, 2020, Father filed what the court
construed as a motion for relief from default and first extension
of time for the statement of jurisdiction and opening brief;
           (7) On June 17, 2020, the court granted Father's
June 1, 2020 motion and extended the deadline to file the
statement of jurisdiction and opening brief to July 17, 2020.
The court cautioned Father that any further default of the
statement of jurisdiction or opening brief may result in
sanctions authorized by HRAP Rules 12.1(e) and 30, including,
without limitation, the appeal being dismissed; and
           (8) Father failed to file either document or request
another extension of time, and therefore is in default of the
statement of jurisdiction and opening brief for a second time in
this appeal. Under the circumstances, dismissal of the appeal is
warranted. See HRAP Rules 12.1(e) & 30.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, June 9, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2